                Case 1:13-cr-00028-AJN Document 112
                                                111 Filed 09/15/21
                                                          09/14/21 Page 1 of 2

                                         Darren LaVerne                  1177 Avenue of the Americas
                                         Partner                         New York, NY 10036
                                         T 212.715.9190                  T 212.715.9100
                                         F 212.715.8190                  F 212.715.8000
                                         dlaverne@kramerlevin.com                        9/15/2021


September 14, 2021

Via ECF

The Honorable Alison J. Nathan
United States District Court
Southern District of New York
40 Foley Square
New York, NY 10007

Re:         United States v. Pedro Lugo, 13-CR-00028 (AJN)

Dear Judge Nathan:

               On behalf of defendant Pedro Lugo, and with the consent of the government and
Probation, we respectfully request that the Court adjourn the status conference in this VOSR
matter, presently scheduled for September 20, 2021, to a date in mid-October 2021.

                The parties first appeared for a conference on October 1, 2020. At that time, we
noted that the violation alleged in Probation’s VOSR report is the subject of a criminal
proceeding that remains pending in state court, and that any resolution of the former could
prejudice Mr. Lugo’s ability to defend the latter. Since then, we understand that the parties in the
state case have been continuing to work towards a disposition. The next state court date is
September 30, 2021.

                 Mr. Lugo remains at liberty, subject to the terms of a $50,000 bond and pretrial
supervision, including by electronic monitoring. This is our sixth request for an adjournment in
light of the state proceedings, the first having been granted on November 16, 2020, the second on
February 1, 2021, the third on May 3, 2021, the fourth on June 1, 2021, and the fifth on July 19,
2021.

         SO ORDERED.
                                                    The conference is adjourned to
                                                    October 18, 2021 at 1:00 P.M.




                                      9/15/2021




KRAMER LEVIN NAFTALIS & FRANKEL LLP
KL3 3354845.1
           Case 1:13-cr-00028-AJN Document 112
                                           111 Filed 09/15/21
                                                     09/14/21 Page 2 of 2

The Honorable Alison J. Nathan
September 14, 2021


                   We thank the Court for its consideration.


                                                        Respectfully submitted,


                                                        /s/ Darren A. LaVerne
                                                        Darren A. LaVerne
                                                        Leah S. Friedman
                                                        Harry P. Morgenthau

                                                        KRAMER LEVIN NAFTALIS &
                                                        FRANKEL LLP
                                                        1177 Avenue of the Americas
                                                        New York, NY 10036
                                                        Telephone: 212.715.9190
                                                        Counsel for Pedro Lugo


cc:      AUSA Christopher DiMase
         U.S. Probation Officer Marcelo Bravo




KRAMER LEVIN NAFTALIS & FRANKEL LLP                                               KL3 3354845.1   2
